Detailed Action

► 	The applicant’s election of Group I (Claims 1-27) with traverse in the paper(s) filed 18 NOV 2022  is acknowledged.  Claims 28-30 are withdrawn from further consideration as being directed toward a non-elected invention. 
	The traversal of the restriction requirement is based on the applicant’s contention that the  two methods have unity  because the examiner in the international application (i.e. PCTUS2021/060829) indicated that the Claims were novel and unobvious over the prior art of record. Unfortunately, that is not the standard. The two claim inventions (i.e. Groups I-II) were/are linked by the use of a nucleic acid-binding molecule comprising a binding domain which  binding domain binds specifically to a non-canonical feature of a DNA or an RNA and an adapter which comprises a nucleic acid barcode sequence unique to the non-canonical feature bound specifically by the binding domain. This is the “special technical feature”, however, this feature was known as evidenced by Tosato et al. [US 2020/0102604 – hereinafter “Tosato”], see at least paras 15-16, 50 and 70-83. The Restriction requirement has been reconsidered  in light of applicants’  traverse and  because the restriction requirement is deemed proper it is herein made  FINAL.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. 

	Claim 2 is indefinite in that it recites the phrase “short nucleic acid sequence.”  This is a relative term and therefore the metes and bounds of what is intended cannot be determined.

	Claim 17 is indefinite in that it recites the phrase “near the site”. This is a relative term and therefore the metes and bounds of what is intended cannot be determined.

35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 1-3, 6-10, 14, 17-21 and 26 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Tosato et al. et al. [US 2020/0102604 – hereinafter “Tosato”].

	Claim 1 is drawn to a method of analyzing a plurality of target nucleic acids the method comprising 
(a) contacting the target nucleic acids with a nucleic acid-binding molecule
comprising:
a binding domain, and
an adapter, wherein the binding domain binds specifically to a non-canonical feature of
a DNA or an RNA; and wherein the adapter comprises a nucleic acid barcode sequence unique to the non-canonical feature bound specifically by the binding domain;
(6) either transferring the nucleic acid barcode to the target nucleic acids to
generate barcoded target nucleic acids, in an environment that substantially prevents
off-target generation of barcoded nucleic acids, or generating barcoded copies of the
target nucleic acids;
(c) modifying the barcoded target nucleic acids or the barcoded copies thereof,
such that the position of the non-canonical feature is identifiable based on the
primary nucleic acid sequence of the barcoded target nucleic acids, or the
barcoded copies thereof; and (d) sequencing the barcoded target nucleic acids.
Tosato teach a method of analyzing a plurality of target nucleic acids which comprises all of the limitations recited by Claim 1. For example, consider at least paras 15-18, 33-41, 50, 71-83, 91,  95-105 and Figs.5A-5I.  

	Claim 2 is drawn to an embodiment  of the method of Claim 1 which further comprises appending a short nucleic acid sequence to the 3’ end of the target nucleic acid before step (a) to facilitate barcode transfer.
Tosato teach this limitation, note the 1st random primer shown in Fig.5A.

	Claim 3 is drawn to an embodiment  of the method of Claim 1, wherein steps (a) — (c) are repeated at least once.
Tosato teach this limitation, see especially para 101.
Claim 6 is drawn, in part, to an embodiment of the method of Claim 1, wherein the nucleic acid barcode is transferred to the target nucleic acid enzymatically by a method selected from a defined group which includes splint ligation.  
Tosato teach this limitation, see especially Fig. 5D.

Claim 7 is drawn, in part, to an embodiment of the method of Claim 1, wherein the nucleic acid barcode is transferred to the target nucleic acid by primer extension wherein the primer extension is preceded by ligating a nucleic acid with a universal sequence to the 3’ end of the target nucleic acid.
Tosato teach this limitation, see especially Figs. 5D-5I.

	Claim 8 is drawn to an embodiment of the method of Claim 1, wherein the method further comprises amplifying the barcoded target nucleic acids or copies thereof prior to sequencing.
	Tosato teach this limitation, see especially para 15.

	Claim 9 is drawn, in part, to an embodiment of the method of Claim 1, wherein the target nucleic acid comprise at least one non-canonical feature selected from a defined group which includes a modified nucleoside and a structural element.
	Tosato teach these limitations, see para 86 and note the use of anti-5-methylcytosine in para 86

	Claim 10 is drawn to an embodiment of the method of Claim 1, wherein the modified nucleotide is selected from a defined group  which includes 5-methylcytidine (5mC).
	Tosato teach these limitations, see para 86

Regarding Claim 14, see especially Figs. 5D-5I of Tosato.

	Regarding Claims 17, see especially para 71 of Tosato.

Regarding Claims 18, see the rejections of Claim 1 set forth above.

	Regarding Claims 19, see the rejections of Claim 1 and 8 set forth above.

Regarding Claims 20, see the rejections of Claims 1 and 9 set forth above.

Regarding Claims 21, see the rejections of Claims 1 and 10 set forth above.

	Regarding Claim 26, see the rejection of Claim 6 set forth above.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosato.

	Claim 4 is drawn to an embodiment of the method of Claim 3, wherein a different nucleic acid binding molecule is used each time steps (a) –(c)  are repeated. Claim 5 is drawn to an embodiment of the method of Claim 3, wherein the same nucleic acid binding molecule is used each time steps (a) –(c)  are repeated.
	Absent a showing to the contrary, the limitations of Claims 4-5 are considered to be a simple design choices  (i.e. a preference of choice) well within the knowledge,  skill,  ability  and common sense of the PHOSITA at the time of the invention.  



►	Claim(s) 9, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosato as applied above against Claims 1,  9,and  18 and further in view of Kelly et al. [US 20220111019 – hereinafter “Kelly”].

	Claim 9 is drawn, in part, to an embodiment of the method of Claim 1, wherein the target nucleic acid comprise at least one non-canonical feature selected from a defined group which includes a nucleic acid lesion. 
Tosato teach a method of analyzing a plurality of target nucleic acids comprising most of the limitations of Claim 9 except Tosato do not appear to teach detecting nucleic lesions  such  as. 8-oxo-guanine adducts.  However, these types of structural defects were known as were antibodies capable of binding to these types of structural features. For example, consider Kelly who teach 8-oxo-guanine residues that result from oxidative damage of DNA and antibodies therefor.  See at least paras 170 and 273.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the structural feature of Kelly (i.e. 8-oxo-guanine adducts)  for any of the structural features of Tosato (e.g. methylated bases).
Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 11 is drawn, in part, to an embodiment of the method of Claim 9, wherein the structural element is selected from a defined group which includes a 8-oxo-guanine residue. 
Kelly teach this limitation, see at least paras 170 and 273.  

	Claim 22 is drawn to essentially the same method as recited in Claim 11  with slightly different wording / phrasing. As such, note the rejection of  Claim  11 recited above.
►	Claim 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosato as applied above against Claims 1, 9, 12 and18 and further in view of Adelman et al. [US 2019/0376929 – hereinafter “Adelman”].

Claim 12 is drawn, in part, to an embodiment of the method of Claim 9, wherein the structural element is selected from a defined group which includes a hairpin.
Tosato teach a method of analyzing a plurality of target nucleic acids comprising most of the limitations of Claim 12 except Tosato do not appear to teach detecting structural features known as a  hairpin.  However, these types of structural features were known as were antibodies capable of binding to these types of structural features. For example, consider Adelman who teach DNA hairpins  and antibodies therefor.  See at least paras 99.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the stuctural feature of Adelman (e.g. DNA hairpins)  for any of the structural features of Tosato (e.g. methylated bases).
Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

	Claim 23 is drawn to essentially the same method as recited in Claim 12  with slightly different wording / phrasing. As such, note the rejection of  Claim  12 recited above.

►	Claims 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosato in view as applied above against Claims 1 and 18 and further in view of Gunderson et al. [US 2005/0136414 – hereinafter “Gunderson”].

Claim 15 is drawn to embodiment of the method of Claim 9, wherein the barcode is transferred by chemical ligation.
Tosato teach a method of analyzing a plurality of target nucleic acids comprising most of the limitations of Claim 15 except Tosato do not teach transferring by chemical ligation. Rather Tosato  transferring by enzymatic means. However, other means of ligating oligos were known including via chemical means. Consider Gunderson at para 99. 
Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the ligation means of Gunderson for  the enzymatic means of  Tosato.
Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

	Claim 27 is drawn to essentially the same method as recited in Claim 15  with slightly different wording / phrasing. As such, note the rejection of  Claim  15 recited  above.







►	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosato in view as applied above against Claim 1 and further in view of  Blanchette et al. [US 2020/0370096 – hereinafter “Blanchette”].

Claim 16 is drawn, in part,  to embodiment of the method of Claim 1, wherein the modifying comprises linking the nucleic acid binding molecule to the target nucleic acid.
Tosato teach a method of analyzing a plurality of target nucleic acids comprising most of the limitations of Claim 16 except Tosato do not teach  a modification step which comprises chemically linking the nucleic acid binding molecule to the target nucleic acid. However, it was known to chemically link nucleic acid binding molecule to the target nucleic acid in order to prevent unbinding of the nucleic acid binding molecule to the target nucleic acid. Consider at least  paras 24-25 in Blanchette. 
Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Tosato wherein the nucleic acid binding molecule is chemically linked to the target nucleic acid. The PHOSITA would have been motivated by a  desire to prevent “unbinding” of the  nucleic acid binding molecule from its target nucleic acid.

►	Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosato as applied above against Claims 1 and 18 and further in view of  Wang [US 2017/0067905 – hereinafter “Wang”] and in light of  Kingsmore [Nature Reviews Drug Discovery 5 : 310–321 (2006) – hereinafter Kingsmore].

Claim 13 is drawn  to embodiment of the method of Claim 1, wherein  the nucleic acid binding molecule(s) are coupled to the surface of a substrate and is spatially separated from other nucleic acid-binding molecules, such that each target nucleic acid can only contact one target nucleic acid-binding molecule. 
Tosato teach a method of analyzing a plurality of target nucleic acids comprising most of the limitations of Claim 16 except Tosato do not teach an embodiment wherein the nucleic acid binding molecule(s) are coupled to the surface of a substrate and is spatially separated from other nucleic acid-binding molecules, such that each target nucleic acid can only contact one target nucleic acid-binding molecule.  However, reagent capture arrays were known  see at least paras 25-26 in Wang . Wang teach arrays/microarrays  wherein capture reagent (e.g. antibodies) are arrayed  on the surface of a solid support such that the capture reagents are located are different a distinct locations. Wang further teach contacting their arrays with  the target ligands. Accordingly, absent an unexpected result it would have been  prima facie obvious to the PHOSITA to modify the method of Tosato wherein arrays/microarrays comprising the nucleic acid binding molecules are arrayed on the surface thereof are utilized. The PHOSITA would have been motivated to make this modification in order to gain the advantages of  reagent capture arrays such as massively parallel multiplexing capability. See at least the abstract in Kingsmore. The limitation which reads “such that each target nucleic acid can only contact one target nucleic acid-binding molecule” is considered a simple design choice well within the knowledge, skill, ability  and common sense of the PHOSITA at the time of the invention.  

	Claim 24 is drawn to essentially the same method as recited in Claim 13  with slightly different wording / phrasing. As such, note the rejection of Claim  13 recited above.




►	Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosato as applied above against Claims 1 and 18 and further in view of  Iyer et al. [bioRxiv Preprint published online 20 MAR 2018) – hereinafter “Iyer”].

Claim 14 is drawn  to embodiment of the method of Claim 1, wherein  the nucleic acid barcode is transferred to the target nucleic acid by covalently coupling the barcode or it complement to the 5’ or 3’ end of the target nucleic acid. 
Tosato teach a method of analyzing a plurality of target nucleic acids comprising most of the limitations of Claim 16 except Tosato do not teach an embodiment wherein the barcode or it complement is covalently coupled to the 5’ or 3’ end of the target nucleic acid. Rather Tosato teach appending a barcode to a end of a target nucleic acid by hybridization. However, it was known as evidenced by at least Iyer ,see at least the last para on p.3 to covalently coupled barcode oligos to 5’ or 3’ end of the target nucleic acid molecule(s) [e.g. mRNA molecules].  Accordingly, absent an unexpected result it would have been  prima facie obvious to the PHOSITA to modify the method of Tosato wherein  method of appending oligos to target nucleic acids of Iyer is used in place of the method disclosed by Tosato.
Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).
	
Claim 25 is drawn to essentially the same method as recited in Claim 14  with slightly different wording / phrasing. As such, note the rejection of  Claims  14 recited above.


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/
Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
ethan.whisenant@uspto.gov
 
 
 

EXAMINER SEARCH NOTES

10-12 DEC 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet
See the Examiner’s Search Notes in copending application USSN 17/706,470 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners. Considered the Search Report and Written Opinion in PCT/US2021/060829
Planned Search 
Search terms:
All Inventor(s) e.g. Stengel G?/au 
Nucleic acid binding 
non-canonical feature$2 or epigenetic (modification or feature)
m6A or N6-methyladenosine 
aptamer or polynucleotide tag
Barcode$2
Writ$ or Transfer or mov$
Restriction site$2
►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW